 1 McGREGOR W. SCOTT
   United States Attorney
 2 KELLI L. TAYLOR
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Email: Kelli.L.Taylor@usdoj.gov

 6 Attorneys for the United States

 7 THOMAS R. BURKE (State Bar No. 141930)
   MONDER KHOURY (State Bar No. 312949)
 8 DAVIS WRIGHT TREMAINE LLP
   505 Montgomery Street, Suite 800
 9 San Francisco, California 94111
   Telephone:      (415) 276-6500
10 Facsimile:      (415) 276-6599
   Email: thomasburke@dwt.com
11         mikekhoury@dwt.com

12 Attorneys for Plaintiff
   KXTV, LLC dba ABC10
13

14
                                    IN THE UNITED STATES DISTRICT COURT
15
                                        EASTERN DISTRICT OF CALIFORNIA
16

17   KXTV, LLC dba ABC10,                                      CASE NO. 2:19-CV-415 JAM CKD

18                                    Plaintiff,
                                                               ORDER RE STIPULATED EXTENSION OF TIME
19                             v.                              FOR USCIS TO
                                                               PRODUCE THE VAUGHN INDEX
20   UNITED STATES CITIZENSHIP AND
     IMMIGRATION SERVICES,
21
                                     Defendant.
22

23           The Court, having considered the parties’ stipulated request to extend Defendant USCIS’s time
24 to produce the Vaughn index from July 26 until August 21, 2019, hereby finds that good cause exists to

25
     grant this request. The extension of the timing to produce the Vaughn index does not affect any of the
26
     other deadlines previously set by the Court in this case (ECF 11, 10). Thus, the deadlines for this matter
27
     are as follows:
28

     KXTV, LLC dba ABC 10 v. USCIS, 2:19-cv-00415                                                     1
     [Proposed] Order re Stipulated Extension of Time for USCIS to Produce Vaughn Index
 1      Date                     Brief                                                           Page Limits
        August 21, 2019          Production of Vaughn index by Defendant USCIS                   N/A
 2
        September 18, 2019 Defendant USCIS’s Motion for Summary Judgement                        25
 3
        October 22, 2019         Plaintiff’s Opposition to Summary Judgment                      25
 4
        November 12, 2019  Defendant USCIS’s Reply In Support of Its Motion for                  15
 5                         Summary Judgment
        November 26, 2019 Plaintiff’s Sur-reply                                                  5
 6      January 14, 2020 @ Hearing
        1:30
 7

 8
   IT IS SO ORDERED.
 9 DATED: July 18, 2019                                                 /s/ John A. Mendez________
                                                                        Hon. JOHN A. MENDEZ
10                                                                      United States District Judge
                                                                        Eastern District of California
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     KXTV, LLC dba ABC 10 v. USCIS, 2:19-cv-00415                                                          2
     [Proposed] Order re Stipulated Extension of Time for USCIS to Produce Vaughn Index
